Title: To James Madison from Valentin de Foronda, 14 November 1807
From: Foronda, Valentin de
To: Madison, James



Muy seňor mio
Philada. Novre. 14 de 1807

Siento poner en noticia de VS un succeso, que seguramente será, no menos desagradable á su Exa. el Sõr. Presidente, que al Rey mi Amo.
En la tarde del 11, huvo una pequeňa disputa entre un comprador de cenizas y los Criados de Dn. Ignacio de Lema, Agregado al Ministerio de Espaňa y que hace en el dia las funciones de Secretario de Legacion.  El Constable, Little pasa, y sin respeto à la casa, à la persona de un sujeto privilegiado, arrebata la Criada, y la lleva violentamente à la casa de un Juez de Paz, à quien no encontraron, y, en su consecuencia la conducía à la Carcel, quando llega el Sõr. Dn. Ignacio de Lema; y pregunta al Constable, que porque se llevaba su Criada: e à esta justa pregunta le respondío el Brutal Little, con dos Palos horribles, no habiendo bastado el Sombrero pa. resistirlos, y le hizo dos grandes heridas en la cabeza.  V S. convendrá en que este atentado es horrible, y que merece un castigo correspondiente.  Yo estoy ya persiguiendo judicialmente al Agresor, pero, como la ofensa atroz se ha hecho à una Persona que pertenece a la Legacíon de Espaňa, no dudo que el Sõr. Presidente tomará las serias providencias que exige el caso, y que serán de la satisfaccion de mi Soberano, á quien comunicaré por medio del Exmo. Seňor Ministro de Estado todo lo ocurrido y que ocurra en adelante, hasta que se verifique el castigo que merece el Brutal Little.  Dios gue. á V S. ms as  B. L. M. de VS. su mas atento servidor

Valentin de Foronda

